OPINION — AG — ** MUSIC BOXES — COIN OPERATED — AD VALOREM TAXATION ** A "MUSIC BOX OR MACHINE" AS DEFINED IN 68 O.S. 1541 [68-1541] — 68 O.S. 1544 [68-1544] IS NOT EXEMPT OR EXCUSED, BY SAID ACT, FROM AD VALOREM TAXATION, BUT IS SUBJECT TO ASSESSMENT OF AD VALOREM TAXATION FOR ANY TAX YEAR, IN THE NAME OF THE OWNER THEREOF, IN THE COUNTY WHERE IT IS LOCATED ON THE DAY OF WHICH TANGIBLE PERSONAL PROPERTY IS ASSESSED FOR SUCH TAX YEAR, AND THAT TAXES THEREON SHOULD BE COLLCTED THE SAME AS ANY OTHER TANGIBLE PERSONAL PROPERTY SUBJECT TO AD VALOREM TAXATION. CITE: 68 O.S. 1541 [68-1541], 68 O.S. 1542 [68-1542] 68 O.S. 1543 [68-1543] (JAMES C. HARKIN) (JUKE BOX)